On Petition to Rehear
There has been filed herein by Mr. Moody through able counsel a courteous and dignified petition to rehear.
After thoroughly considering this petition and the statutes therein quoted we are satisfied beyond question that our original opinion answered all these questions. There being nothing cited we have not heretofore considered and we being satisfied that the law with reference to these things has been properly applied by our original opinion, we must overrule this petition to rehear.